UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1492



SUSAN P. BARON,

                                              Plaintiff - Appellant,

          versus


SHULMAN, ROGERS, GANDAL, PORDY & ECKER,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge.
(CA-97-153-JFM)


Submitted:   October 20, 1999          Decided:     November 10, 1999


Before NIEMEYER and KING, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul F. Evelius, WRIGHT, CONSTABLE & SKEEN, L.L.P., Baltimore,
Maryland, for Appellant. Glenn M. Cooper, Hope B. Eastman, David
M. Rothenstein, PALEY, ROTHMAN, GOLDSTEIN, ROSENBERG & COOPER,
CHARTERED, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Susan P. Baron appeals a district court order granting summary

judgment to her employer, Shulman, Rogers, Gandal, Pordy & Ecker,

P.A. (“Employer”), in her action, filed pursuant to the Americans

with Disabilities Act, in which she raised a discriminatory dis-

charge claim, a retaliatory discharge claim, and an abusive dis-

charge claim.   She further appeals the district court’s denial of

her Fed. R. Civ. P. 59(e) motion.

     We have reviewed the formal briefs and the district court’s

well-reasoned opinion and find no abuse of discretion in the dis-

trict court’s evidentiary rulings and its denial of Baron’s Rule

59(e) motion, and no reversible error in its grant of summary

judgment to Employer on all claims. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2